Fourth Court of Appeals
                                San Antonio, Texas
                                     October 19, 2015

                                   No. 04-15-00635-CV

            IN THE INTEREST OF F.A., S.L., D.L., AND R.L., JR., Children,

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2014-PA-00908
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
    The court reporter’s request for an extension of time to file the reporter’s record is
GRANTED. The reporter’s record must be filed no later than October 27, 2015.



                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of October, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court